This is an appeal from an order of the trial court refusing to permit the appellants to correct their notice of intention to move for a new trial.
We are satisfied from an examination of the record that the discretion with which said court was invested in the matter of permitting a correction of the notice of intention to move for a new trial in the respect sought by said motion, was not abused in refusing to permit such correction, and its action taken therein will not therefore be disturbed upon appeal.
  Order affirmed. *Page 46